Citation Nr: 1024618	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  09-13 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for residuals of a left 
shoulder disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel









INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of Mach 2007 by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record currently reflects the RO's March 2007 denial of the 
Veteran's service connection claim for a left shoulder disorder 
and the issuance of a corresponding March 2009 Statement of the 
Case, after the Veteran filed a timely notice of disagreement.  
However, on his March 2009 Appeal to the Board of Veterans' 
Appeals (VA Form 9),the Veteran specifically maintains that a 
February 2, 2008 rating action granted his service connection 
claim and the he only seeks Board review of the 10 percent rating 
assigned therein.  Nevertheless, the Board is unable to find any 
rating action granting the Veteran's service connection claim in 
the claims folder.  

A review of the record and the VA electronic tracking system, 
suggests some action related to the Veteran's service connection 
claim may have been undertaken on February 2, 2008.  On February 
2, 2008, the VA electronic tracking system notes the Veteran's 
(i) file was "completed;" while another notes (ii) the 
"benefit [was] granted with new evidence."  See "Hearing" and 
"Diary/Opinions," VACOLS Appeal Screen.  Further, a May 17, 
2008 VA correspondence stated that the Veteran was being 
scheduled for a VA examination "to determine the current level 
of [his] disability."  The VA electronic tracking system also 
notes, the RO "Reactivated [the Veteran's] Appeal," on April 
16, 2009, following receipt of his substantive appeal in March 
2009.  See "PriorLocs," VACOLS Appeal Screen.  In light of the 
Veteran's assertions, and both VA electronic tracking records and 
a May 2008 correspondence that arguably support his position, VA 
must undertake efforts to attempt associate any records, which 
may exist, that are currently not of record with the claims 
folder.  Therefore, the Board must remand the Veteran's claim to 
ensure proper claim adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and 
request that he submit a copy of the February 
2, 2008 rating action, which he maintains 
granted his service connection claim for a 
left shoulder disorder, and/or any evidence 
supporting his service connection claim.  The 
Veteran should be provided an appropriate 
amount of time to respond to this request. 

2.  The AMC/RO should attempt to obtain any 
temporary claims folder or separately 
maintained records, which may exist, related 
to the Veteran's service connection claim for 
a left shoulder disorder, and associate these 
records with the claims folder.  If no such 
records exist then a finding to this 
effect must be in writing and associated 
with the claims folder.  

3.  After the above development has been 
completed and the requested records, or 
negative response(s), associated with the 
claims folder, the AMC/RO should review the 
evidence, undertake any necessary development 
efforts, and readjudicate the Veteran's 
claim.  

4.  Thereafter, the Veteran, and his 
representative, should be furnished with a 
Supplemental Statement of the Case, properly 
characterizing the issue on appeal, and 
given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


